Name: Regulation (EEC) No 2314/72 of the Commission of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31972R2314Regulation (EEC) No 2314/72 of the Commission of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation Official Journal L 248 , 01/11/1972 P. 0053 - 0059 Finnish special edition: Chapter 3 Volume 5 P. 0025 Danish special edition: Series I Chapter 1972(11) P. 0010 Swedish special edition: Chapter 3 Volume 5 P. 0025 English special edition: Series I Chapter 1972(11) P. 0011 Greek special edition: Chapter 03 Volume 8 P. 0167 Spanish special edition: Chapter 03 Volume 6 P. 0115 Portuguese special edition Chapter 03 Volume 6 P. 0115 REGULATION (EEC) No 2314/72 OF THE COMMISSION of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as last amended by Regulation (EEC) No 1651/72,2 and in particular Article 35 thereof; Having regard to Council Regulation (EEC) No 1388/703 of 13 July 1970 on general rules for the classification of vine varieties, as amended by Regulation (EEC) No 608/71,4 and in particular Article 10 (5) thereof; Whereas Article 10 of Regulation (EEC) No 1388/70 provides that a vine variety may be added to the category of recommended vine varieties only if the cultivation suitability of the variety in question is recognized as being satisfactory in an administrative unit or part thereof or, where appropriate, throughout the Community ; whereas cultivation suitability can be established only on the basis of information gathered by the Member State concerned from examinations backed by trials; Whereas, since examinations of cultivation suitability and the collection of the results thereof require a permanent, efficient and technically competent supervision, provision should be made for the Member States concerned to set up for their territory a committee for the examination of vine varieties, made up in such a way as to ensure objective decisions; Whereas, since the requirements relating to cultivation suitability of vine varieties differ according to their intended use, the methods of examination should also differ according to the use to which the grapes produced are to be put; Whereas, to simplify matters for the Member States, the examination of cultivation suitability should be combined with the official examination to be carried out by the Member State concerned with a view to the compilation of a catalogue of the vine varieties accepted for certification and for approval as standard material in its territory in accordance with Article 5d of the Council Directive of 9 April 19685 on the marketing of material for the vegetative propagation of the vine, as amended by the Council Directive of 22 March 19716 and in accordance with the Commission Directive of 14 April 19727 determining the characteristics and minimum conditions for examining vine varieties; Whereas precise and detailed rules should be laid down for the examination of cultivation suitability to ensure a very exact description of the variety whose inclusion in the classification has been applied for and an objective comparison of that variety with control varieties grown under the same conditions; Whereas application of this Regulation must not rule out the possibility of vine varieties being added to the classification in the five years following its entry into force, five years being the period over which the prescribed examination extends ; whereas provision should therefore be made for transitional measures enabling account to be taken of the results of examinations which are comparable with those provided for in this Regulation; 1 OJ No L 99, 5.5.1970, p. 1. 2 OJ No L 174, 1.8.1972, p. 52. 3 OJ No L 155, 16.7.1970, p. 5. 4 OJ No L 71, 25.3.1971, p. 1. 5 OJ No L 93, 17.4.1968, p. 15. 6 OJ No L 71, 25.3.1971, p. 16. 7 OJ No L 103, 2.5.1972, p. 25. Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down rules governing the examination on the suitability of vine varieties for cultivation, hereinafter called the "examination". 2. The examination shall be compulsory for: (a) new strains, (b) varieties already included in the classification for one or more administrative units, where their inclusion in the classification is proposed for further administrative units. However, the examination shall not be compulsory for any variety which has already been included in the classification for at least five years for one administrative unit or part of an administrative unit, where inclusion in the classification is requested for an administrative unit immediately adjacent to the first administrative unit or part of an administrative unit. Article 2 1. The examination shall be carried out or supervised by official agencies designated by the Member States. 2. The Member States concerned shall set up for their territory a committee for the examination of vine varieties which shall be responsible for the examination. The official agencies referred to in paragraph 1 shall notify the committee for the examination of vine varieties, in code, of the vine varieties undergoing one of the examinations listed in paragraph 4. This notification shall be made during the year in which the examination begins. 3. The examination shall consist of a study of the suitability of the vine variety in question for cultivation under what are regarded as normal cultivation conditions for the growing region in question. One or more varieties included in the classification of vine varieties shall be grown and observed as "control varieties" under identical conditions for comparison purposes. Only vine varieties which are already extensively grown throughout the growing region in question may be selected for this purpose. 4. The examination of wine grape varieties shall be carried out in accordance with Annex I. The examination of table grape varieties grown in the open air shall be carried out in accordance with Annex II. The examination of root-stock varieties shall be carried out in accordance with Annex III. For table grape varieties cultivated under glass and for grape varieties for special use, the details of the examination shall be fixed, as the need arises, in accordance with the procedure laid down in Article 7 of Council Regulation No 241 on the progressive establishment of a common organisation of the market in wine. 5. Application for the inclusion of a vine variety in the classification may be made only after five consecutive production years from the date on which the examination begins. Production years which, because of unusually bad weather or other natural causes, could distort the results of the examination may be disregarded in exceptional cases. Article 3 1. Except in cases where the examination is not compulsory, Member States shall, when they submit an application for the inclusion of a variety in the classification of vine varieties, attach a report on the results of the examination. This report shall contain a description of the varieties concerned made in accordance with the provisions of Annex I to Commission Directive of 14 April 19722 determining the characteristics and minimum conditions for examining vine varieties. 2. The report shall also contain: (a) for wine grape varieties: (aa) a detailed description of behaviour towards viruses compared with that of the control variety or varieties; 1 OJ No 30, 20.4.1962, p. 989/62. 2 OJ No L 103, 2.5.1972, p. 25. (bb) average figures for each trial year for the vine variety in question and for the control variety or varieties concerning: - yield in grapes, expressed in kg/ha, - natural density of the must, - total acidity of the must expressed in milliequivalents per litre; (cc) an assessment of the wine produced from the variety under examination after a blind tasting with - a general description of the principal characteristics of this wine; - a classification of this wine according to the point system usually employed in the region in question for official wine inspections, together with the points given to the wines produced from the control varieties, (dd) where necessary, information concerning the cultivation of the vine variety under examination. (b) for table grape varieties grown in the open air: (aa) a detailed description of behaviour towards viruses compared with that of the control variety or varieties; (bb) average figures for each trial year for the vine variety in question and for the control variety or varieties concerning: - yield in grapes, expressed in kg/ha, - natural density of the juice, - total acidity of the juice expressed in milliequivalents per litre; (cc) an assessment of the bunches produced by the vine variety under examination in relation to those produced by the control varieties, covering the following points: - the average weight of the bunch, - organoleptic characteristics, - resistance to diseases and parasites, - suitability for preservation, in particular by deep freezing, - resistance to transport, in particular as regards the breaking of grapes away from the stalk, - the percentage of the different quality classes ("Extra" Class, Class I); (dd) where necessary, information concerning the cultivation of the vine variety under examination. (c) for grape varieties for special use: (aa) a detailed description of behaviour towards viruses compared with that of the control variety or varieties; (bb) particulars of the use to which the grapes produced from the vine variety under examination are to be put; (cc) average figures for each trial year for the vine variety in question and for the control variety or varieties concerning: - yield in grapes, expressed in kg/ha, - natural density of the must, - total acidity of the must expressed in milliequivalents per litre; (dd) according to the special use, an assessment of the grapes, the must or the wine obtained from the vine variety under examination, if possible in comparison with products from the cultivation of the control varieties, and covering the following points: - organoleptic characteristics, - suitability for the special use; (ee) where necessary, information concerning the cultivation of the vine variety under examination. (d) for root-stock varieties: (aa) a detailed description of behaviour towards viruses compared with that of the control variety or varieties; (bb) as regards the examination in root-stock nurseries: - details of the start and development of maturation of the wood of the root-stock variety under examination in comparison with the control variety or varieties, - average figures for the number of: - root-stock cuttings for grafting, - nursery cuttings gathered during each trial year, - where necessary, information concerning the cultivation of the root-stock varieties, (cc) as regards suitability for grafting in comparison with the control varieties: - particulars of the intensity of the formation of the callous and its development with time, - average percentage of takings in the trial years, (dd) as regards adjustment to soil and climate: assessment of the behaviour of the root-stock variety under examination after grafting in a fruit vineyard compared with that of the control variety or varieties grafted with the same grafts with particulars of: - the yield in grapes (kg/ha), - the natural density of the must, - the total acidity of the must (milliequivalents per litre). 3. The particulars referred to in paragraph 2 concerning the behaviour towards phylloxera and viruses shall be obtained by a special examination carried out in an establishment approved by each Member State for its territory. A Member State may have the root-stock varieties produced on its territory examined in an approved official establishment of another Member State. Article 4 1. When setting up the committee for the examination of vine varieties referred to in Article 2 (2), Member States shall see to it that the different parties concerned are included, in particular representatives of the administration, producers and merchants and, where appropriate, producers of material for the vegetative propagation of the vine. 2. The committee shall be assisted by a permanent secretariat appointed by the Member State concerned. The secretariat shall collect the results of the examinations of cultivation suitability of vine varieties and prepare the report referred to in Article 3 (1). 3. The committee, or its members appointed to act on its behalf, shall be authorized to request information on the progress of trials of different vine varieties at any time, to visit the trial grounds, to consult any documents concerning the examination and to verify statistical data presented to it. Article 5 Member States may subject examinations carried out on their territory to additional and more stringent requirements. Article 6 For a period of five years from the date of entry into force of this Regulation, examinations which do not conform to the provisions of this Regulation but which meet comparable requirements may be taken into consideration for the purpose of deciding whether or not a vine variety should he included in the classification. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1972. For the Commission The President S.L. MANSHOLT ANNEX I EXAMINATION OF WINE GRAPES 1. Ground The ground must be suitable for vine cultivation and approved for that purpose by the Member State concerned. It must be chosen in such a way that, from the point of view of climate, position and soil, it is broadly representative of the wine-growing area in question. Its size must be such that the variety under examination and the one or more control varieties can each produce at least 300 litres of wine in a normal year. 2. Organisation of the trial The trial shall be carried out in blocks on level ground or gentle slopes, or in strips on steep slopes or places where it is not possible to plant blocks. At least two plots of the variety to be examined and the control variety or varieties shall be cultivated. The conditions of cultivation, and in particular the date of planting, the choice of root-stock variety, the method of training, anti-parasite treatment and manuring, must be identical for the variety under examination and for the control varieties. 3. Harvest Grapes of the variety under examination and those of the control variety or varieties shall be gathered when they are at their optimum degree of maturity. The variety under examination and the control variety or varieties may be harvested on different dates. Each trial plot shall be harvested separately. The yield in grapes, the density and total acidity of the must shall be determined separately for each plot. 4. Wine-making Grapes of the same variety coming from different plots of the same trial ground shall be pressed at the same time. The must shall be put into containers of 300 litres or more and processed into wine by the method customarily used in the region. The wines shall be submitted to regular organoleptic and analytical controls. The results of those controls shall be recorded in writing. 5. Keeping of control samples When the wine has been produced, 50 bottles of at least 0.7 litres shall be withdrawn from each of the varieties under examination and the control varieties and stored for control purposes. Five bottles shall be sent for control purposes to an establishment designated by the committee referred to in the first subparagraph of Article 2 (2). ANNEX II EXAMINATION OF TABLE GRAPE VARIETIES GROWN IN THE OPEN AIR 1. Ground The provisions of paragraph 1 of Annex I shall apply ; however, the area must be large enough for four quintals of table grapes of the "Extra" Class and Class I to be harvested from the variety under examination and from the control variety or varieties. 2. Organisation of the trial The trial shall be carried out in blocks on level ground or gentle slopes, or in strips on steep slopes or places where, for other reasons, it is not possible to plant blocks. At least two plots of the variety to be examined and the control variety or varieties shall be cultivated. The cultivation conditions, and in particular the date of planting, the choice of root-stock variety, the method of training, anti-parasite treatment and manuring, must be identical for the variety under examination and for the control varieties. 3. Harvest Grapes from the variety under examination and from the control variety or varieties shall be harvested when they are at their optimum degree of maturity. The variety under examination and the control variety or varieties may be harvested on different dates. Each trial plot shall be harvested separately. The yield in grapes, the average weight per bunch, the density and total acidity of the juice shall be determined separately for each plot. 4. Packaging and examination of perishability and resistance to transport Grapes from the different trial plots and belonging to the same variety shall be packaged and their organoleptic characteristics assessed. Their resistance to transport shall be assessed after transportation by rail or by road over a distance of at least 200 km including two unloadings under conditions normal for the region. The perishability test shall be carried out on 0 75 quintals of grapes from each variety under the conditions in which table grapes are normally preserved in the region and in a cold room at a temperature of + 4 °C. ANNEX III EXAMINATION OF ROOT-STOCK VARIETIES A. Examination of behaviour towards phylloxera and viruses The variety under examination and the control varieties shall be observed together during laboratory tests and in the open air after artificial contamination by injection. The conditions of the examination must enable an objective comparative assessment to be made. B. Examination of the root-stock nursery 1. The provisions of paragraph 1 of Annex I shall apply ; however, the trial area must be large enough for the variety under examination and the control variety or varieties each to give at least 2000 root-stock cuttings. 2. Organisation of the trial The provisions of paragraph 2 of Annex I shall apply. In addition the behaviour of the variety under examination and of the control variety or varieties, in particular at the start of the maturation of the wood, shall be observed and evaluated during the vegetation period. 3. Harvest and packaging The variety under examination and the control variety or varieties shall be harvested simultaneously at the end of the vegetation period and prepared in accordance with the provisions of paragraph III of Annex II to the Council Directive of 9 April 19681 on the marketing of material for the vegetative propagation of the vine, as amended by the Directive of 22 March 1971,2 and stored under the same conditions until required for grafting. C. Examination of grafting suitability At least 1000 root-stock cuttings for grafting coming from the root-stock variety under examination and from the control variety or varieties shall be grafted with scions from the two predominant wine grape varieties in the region in question and cultivated for the production of grafted young plants by the method customarily used in the region and under the same conditions. The percentages of takings shall be determined after the grafted young plants have been uprooted and sorted. D. Examination of adjustment to soil and climate Trial plots shall be planted with the grafted young plants referred to in paragraph C and shall be observed in accordance with the provisions of paragraphs 1, 2, and 3 of Annex I. The results of these observations and in particular the yield in grapes, the density of the must and the total acidity of the must shall be recorded in writing for each plot. 1 OJ No L 93, 17.4.1968, p. 15. 2 OJ No L 71, 25.3.1971, p. 16.